Citation Nr: 0628053	
Decision Date: 09/07/06    Archive Date: 09/12/06

DOCKET NO.  02-13 073	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio



THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).  

2.  Entitlement to service connection for tinea pedis.  



REPRESENTATION

Veteran represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

J. Johnston, Counsel




INTRODUCTION

The veteran served on active duty from August 1978 to June 
1981.  

This appeal initially came before the Board of Veterans' 
Appeals (Board) on appeal from a September 2001 RO decision, 
which denied the veteran's claims for service connection for 
PTSD and tinea pedis.  In March 2004, the Board remanded the 
case for additional development, which was completed.  The 
case was returned to the Board, the veteran moved for an 
advance on the docket, and that motion was denied by the 
Board in August 2006.   

Pursuant to the veteran's request for a Board Videoconference 
hearing, the appeal must again be remanded to the RO via the 
Appeals Management Center (AMC) in Washington, DC.  



REMAND

First, the Board notes that the RO must ensure compliance 
with the notice and duty to assist provisions contained in 
the Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002).  The 
RO should furnish notice of what the evidence must show to 
establish entitlement to service connection for the claimed 
disabilities.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

Second, in July 2006, the veteran requested a Videoconference 
hearing at the RO before a Veterans Law Judge sitting in 
Washington, DC.  Accordingly, the appeal must be returned to 
the RO so that the veteran can be scheduled for such hearing.  
38 U.S.C.A. § 7107 (West 2002); 38 C.F.R. §§ 19.75, 19.76, 
20.703, 20.704 (2005).  



The case is REMANDED to the RO for the following action:

1.  The RO should send to the veteran 
proper VCAA notice under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b), 
relevant to the claims for service 
connection.  This notice should include 
advising the veteran as to what 
information and evidence is necessary to 
substantiate his claims for service 
connection; what evidence and 
information, if any, he is responsible 
for providing to VA; what evidence VA 
will obtain on his behalf; and to submit 
any evidence in his possession relevant 
to his service connection claims.  

2.  The RO should schedule the veteran 
for a Videoconference hearing at the RO 
conducted by a Veterans Law Judge sitting 
in Washington, DC.  Thereafter, the case 
should be returned to the Board, in 
accordance with current appellate 
procedures.  No action is required of the 
veteran until he receives further notice.


The veteran does have the right to submit additional evidence 
and argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).


These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims 
(Court) for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).






_________________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of the veteran's appeal.  
38 C.F.R. § 20.1100(b) (2005).


